DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/5/2019, 6/22/2017 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-10, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0286776 (Gao) in view of US 9263878 (Itou).

Regarding claim 1, Gao teaches a blade pitch system for a wind turbine (Fig. 1 shows the wind turbine with actively controlling blade pitch system of a wind turbine on the blade pitch 
one or more motors configured to pitch the one or more blades of the wind turbine (Fig. 1 rotor 108 has a number of blades 112); and
a power source (Fig. 3 shows the blade pitch control system 200 with power source ie. battery array 210) [0033] comprising:
a plurality of energy storage devices coupled in series (Fig. 3 battery array 210 is coupled in series) [0033], the plurality of energy storage devices configured to provide power to the one or more motors during a power loss event (battery provides power to the rotor in the event of a grid loss) [0003-0004]; and
a plurality of bypass current devices (Fig. 3 plurality of switching devices Kl-n), wherein each bypass current device is configured in parallel across one or more of the series energy storage devices (Fig. 3 shows the switching devices Kl-n in parallel to the battery array Bl-n) [0033] to isolate and allow a bypass current around the one or more of the series energy storage devices in parallel with the respective bypass current device (closing one or two switches of the switch array 212 which keeping the others open will isolate and allow the current to bypass in order to still supply power to the motor) [0033-0037, 0045] such that remaining ones of energy storage devices upstream and downstream of the isolated energy storage devices continue to provide power to the one or more motors (Fig. 3 shows the switches Kl-n allowing the bypass current around the one or more of the series energy storage devices in parallel with the switches Kl-n ie. bypass current device to provide power from at least one of the other series energy storage device; Fig. 5-6 shows in steps 406 and 502 wherein plurality battery portions both up and 
wherein the bypass current device comprises one of a diode, MOSFET switching device, or IGBT switching device (switch devices Kl-Kn maybe IGBT and GTOs) [0034].
	However, Gao does not explicitly teach wherein current only flows through one of the bypass current device devices when at least one of the energy storage devices configured in parallel with the bypass current device fails.
	However, Gibbs teaches wherein current only flows through one of the bypass current device devices when at least one of the energy storage devices configured in parallel with the bypass current device fails (Fig. 2 shows the battery cells Bl-Bn of battery 10 are connected in parallel to the switches ZDl-n in form of zener diode through the current paths Fl-Fn+1 and are bypassed when a particular battery cell is malfunctioning) [Col 4 lines 11-20, 33-65].
	It would have been obvious to one with ordinary skill in the art to have the cell monitoring circuit in order to ensure that the battery system continues to power the rotor even in an event of malfunctioning of one of the battery cells in order to ensure uninterruptible power supply.

Examiner’s Note: US 2013/0026989 (Gibbs) shows that the battery cell bypass system which is used both in stationary applications such as rotor blade adjustment of wind power installations as well as conventional electric drive system such as electric and hybrid vehicles [0014, 0025-0026],



Regarding claim 4, Gao teaches a control device (Fig. 3 controller 208 that includes processor 202 and memory 203 that controls the battery and the switches Kl-n) [0032-0033].
	However, Gao does not teach further comprising: the control device configured to determine that at least one of the energy storage devices configured in parallel with the bypass current device devices has failed.
	However, Itou teaches further comprising: the control device configured to determine that at least one of the energy storage devices configured in parallel with the bypass current devices has failed (detect lines L2-Ln+1 connect the battery blocks Bl-Bn to the bypass current devices ZDl-ZDn and the monitoring circuit 22 monitors the state of the battery blocks ie. cell voltage of the battery cell 10) [Col 4 lines 11-65].
	It would have been obvious to one with ordinary skill in the art to have the cell monitoring circuit in order to ensure that the battery system continues to power the rotor even in an event of malfunctioning of one of the battery cells in order to ensure uninterruptible power supply.

Regarding claim 5, Gao and Itou teaches the blade pitch system of claim 4.
	However, Gao does not teach wherein the control device is configured to determine that the energy storage device has failed based at least in part on a voltage across the bypass current device.

It would have been obvious to one with ordinary skill in the art to have the cell monitoring circuit in order to ensure that the battery system continues to power the rotor even in an event of malfunctioning of one of the battery cells in order to ensure uninterruptible power supply.


Regarding claim 6, Gao teaches wherein the control device is further configured to provide an alert for scheduled maintenance to be performed on the failed energy storage device [0035].

Regarding claim 7, Gao teaches wherein the bypass current device comprises a MOSFET or IGBT switching device [0034].
	However, Gao does not explicitly teach wherein the control device is further configured to control the switching device to allow the bypass current to bypass the failed energy storage device.
	However, Itou teaches wherein current only flows through one of the bypass current device devices when at least one of the energy storage devices configured in parallel with the bypass current device fails (Fig. 2 shows the battery cells B1 to Bn are connected in parallel 
	It would have been obvious to one with ordinary skill in the art to have the cell monitoring circuit in order to ensure that the battery system continues to power the rotor even in an event of malfunctioning of one of the battery cells in order to ensure uninterruptible power supply.

Regarding claim 9, Gao and Itou teaches the blade pitch system of claim 1.
	However, Gao does not teach further comprising: a fuse coupled between at least one energy storage device in the plurality of energy storage devices and the at least one bypass current device; wherein the bypass current flows through the fuse.
	However, Itou teaches further comprising: a fuse (Fig. 2 fuse Fl-Fn+1) coupled between at least one energy storage device in the plurality of energy storage devices and the at least one bypass current device (Fig. 2 shows the fuse Fl-Fn+1 to be coupled between the battery cells Bl-Bn and the bypass current devices ie. zener diode ZDl-ZDn);
wherein the bypass current flows through the fuse (the bypass current from the battery blocks flows through the fuse Fl-Fn+1) [Col 5 lines 23-35 and lines 36-50].
	It would have been obvious to one with ordinary skill in the art to have the fuse between the battery cells and the switches acting as a bypass current device in order to ensure that the circuit can be interrupted in the event of an overcurrent condition thereby protecting the circuit.

Regarding claim 10, Gao and Itou teaches the blade pitch system of claim 9.

	However, Itou teaches wherein the fuse is configured to protect against a short circuit in the bypass current device or an incorrectly installed bypass current device (fuses Fl-Fn+1 protects against a short circuit in the ZD1 to ZDn) [Col 5 lines 9-35].
	It would have been obvious to one with ordinary skill in the art to have the fuse between the battery cells and the switches acting as a bypass current device in order to ensure that the circuit can be interrupted in the event of an overcurrent condition thereby protecting the circuit.


Regarding claim 12, Gao and Itou teaches the blade pitch system of claim 11 claim 1.
	However, Gao does not teach a plurality of fuses; wherein each fuse is coupled between at least one energy storage device and at least one bypass current device coupled in parallel with the at least one energy storage device.
	However, Itou teaches a plurality of fuses (Fig. 2 fuse FI to Fn+1); wherein each fuse is coupled between at least one energy storage device and at least one bypass current device coupled in parallel with the at least one energy storage device (Fig. 2 shows the fuse Fl-Fn+1 to be coupled between the battery cells B1 to Bn and the bypass current devices ie. zener diode ZDl-ZDn).
	It would have been obvious to one with ordinary skill in the art to have the fuse between the battery cells and the switches acting as a bypass current device in order to ensure that 

Regarding claim 13, Gao teaches method for providing power to one or more motors of a blade pitch system to pitch one or more blades (Fig. 1 blades 112) [0017-0018] of a wind turbine (Fig.
1 shows the wind turbine with actively controlling blade pitch system of a wind turbine on the blade pitch control system 200 of Fig. 3) [0016-0017, 0032-0033], the method comprising: determining, by a control device, that a power loss event has occurred (battery provides power to the rotor in the event of a grid loss) [0003-0004];
causing, by the control device, a power source to be electrically coupled to the one or more motors (Fig. 2-3 shows the motor 131) [0024, 0033-0037], the power source comprising a plurality of energy storage devices coupled in series and a plurality of bypass current devices (Fig. 3 shows the plurality of energy storage devices coupled in series: B1 to Bn coupled in series and plurality of switches k1 to kn),
wherein each bypass current device is coupled in parallel with at least one energy storage device
(Fig. 3 shows the switching devices Kl-n in parallel to the battery array Bl-Bn) [0033];
and
controlling, by the control device, the bypass current device in parallel with the inactive energy storage device to isolate and allow a bypass current to bypass the inactive energy storage device such that remaining ones of the energy storage devices upstream and downstream of the isolated energy storage device continue  (closing one or two switches of the switch array 212 which keeping the others open will isolate and allow the current to bypass in order to still supply power to the motor) [0033-0037, 0045] to provide power to the one or more motors (Fig. 3 shows the 
wherein the bypass current device comprises one of a diode, MOSFET switching device, or IGBT switching device (switch devices Kl-Kn maybe IGBT and GTOs) [0034].
However, Gao does not explicitly teach determining, by the control device, that an energy storage device has failed; wherein current only flows through one of the bypass current device devices when at least one of the energy storage devices configured in parallel with the bypass current device fails.
	However, Itou teaches determining, by the control device, that an energy storage device has failed (detect lines L2-Ln+1 connect the battery blocks Bl-Bn to the bypass current devices ZDl-ZDn and the monitoring circuit 22 monitors the state of the battery blocks ie. cell voltage of the battery cell 10) [Col 4 lines 11-65]; wherein current only flows through one of the bypass current device devices when at least one of the energy storage devices configured in parallel with the bypass current device fails (Fig. 2 shows the battery cells Bl-Bn of battery 10 are connected in parallel to the switches ZDl-n in form of zener diode through the current paths Fl-Fn+1 and are bypassed when a particular battery cell is malfunctioning) [Col 4 lines 11-20, 33-65].
	It would have been obvious to one with ordinary skill in the art to have the cell monitoring circuit in order to ensure that the battery system continues to power the rotor even 

Examiner’s Note: US 2013/0026989 (Gibbs) shows that the battery cell bypass system which is used both in stationary applications such as rotor blade adjustment of wind power installations as well as conventional electric drive system such as electric and hybrid vehicles [0014, 0025-0026],

Regarding claim 14, Gao teaches wherein the bypass current device comprises a MOSFET or IGBT switching device [0034]; and
wherein controlling, by the control device, the bypass current device to allow a bypass current to provide power to the one or more motors comprises controlling the MOSFET or IGBT switching device (Fig. 3 shows the switches Kl-n allowing the bypass current around the one or more of the series energy storage devices in parallel with the switches Kl-n ie. bypass current device to provide power from at least one of the other series energy storage device).
	However, Gao does not teach the control device determining that an energy storage device has failed comprises determining, by the control device, that an energy storage device has failed based at least in part on a voltage across the at least one bypass current device.
	However, Itou teaches the control device determining that an energy storage device has failed comprises determining, by the control device, that an energy storage device has failed based at least in part on a voltage across the at least one bypass current device [Col 3 lines 62-67 and col 4 lines 1-8; lines 42-51; Col 5 lines 57-64].


Regarding claim 15, Gao teaches wherein determining, by a control device (Fig. 3 processor 202 of controller 208), that a power loss event has occurred comprises detecting (battery provides power to the rotor in the event of a grid loss) [0003-0004], by the control device, a voltage or current anomaly of an electrical grid [0003-0004, 0037].

Regarding claim 16, Gao teaches the control device (Fig. 3 controller 208 with processor 202 and memory 203).
	However, Gao does not teach the control device determining that an energy storage device has failed comprises determining, by the control device, that an energy storage device has failed based at least in part on a voltage across the at least one bypass current device.
	However, Itou teaches the control device determining that an energy storage device has failed comprises determining (detect lines L2-Ln+1 connect the battery blocks Bl-Bn to the bypass current devices ZDl-ZDn and the monitoring circuit 22 monitors the state of the battery blocks ie. cell voltage of the battery cell 10) [Col 4 lines 11-65], by the control device, that an energy storage device has failed based at least in part on a voltage across the at least one bypass current device [Col 3 lines 62-67 and col 4 lines 1-8; lines 42-51; Col 5 lines 57-64].
	It would have been obvious to one with ordinary skill in the art to detect the battery cell conditions through the detection lines in order to ensure that the current is bypassed when 

Regarding claim 17, Gao teaches further comprising: providing an alert for scheduled maintenance to be performed on the failed energy storage device [0035].

Regarding claim 18, Gao teaches wind turbine system (Fig. 1 shows the wind turbine system), comprising:
a wind turbine comprising one or more blades (Fig. 1 blades 112) [0017-0018]; and a blade pitch system (Fig. 1 shows the wind turbine with actively controlling blade pitch system of a wind turbine on the blade pitch control system 200 of Fig. 3) [0016-0017, 0032-0033], comprising:
one or more motors configured to pitch the one or more blades (Fig. 1 rotor 108 has a number of blades 112); and
a power source (Fig. 3 shows the blade pitch control system 200 with power source ie. battery array 210) [0033] comprising:
a plurality of energy storage devices coupled in series (Fig. 3 battery array 210 is coupled in series) [0033], the plurality of energy storage devices configured to provide power to the one or more motors during a power loss event (battery provides power to the rotor in the event of a grid loss) [0003-0004]; and
a plurality of at least one bypass current device devices (Fig. 3 plurality of switching devices 212),
wherein each bypass current device is configured in parallel across one or more of the series energy storage devices (Fig. 3 shows the switching devices Kl-n in parallel to the battery 
wherein the at least one bypass current device comprises at least one diode, MOSFET switching device, or IGBT switching device (switch devices Kl-Kn maybe IGBT and GTOs) [0034].
	However, Gao does not explicitly teach wherein current only flows through one of the bypass current device devices when at least one of the energy storage devices configured in parallel with the bypass current device fails.
However, Gibbs teaches wherein current only flows through one of the bypass current device devices when at least one of the energy storage devices configured in parallel with the bypass current device fails (Fig. 2 shows the battery cells Bl-Bn of battery 10 are connected in parallel to the switches ZDl-n in form of zener diode through the current paths Fl-Fn+1 and are bypassed when a particular battery cell is malfunctioning) [Col 4 lines 11-20, 33-65].
	It would have been obvious to one with ordinary skill in the art to have the cell monitoring circuit in order to ensure that the battery system continues to power the rotor even in an event of malfunctioning of one of the battery cells in order to ensure uninterruptible power supply.

Examiner’s Note: US 2013/0026989 (Gibbs) shows that the battery cell bypass system which is used both in stationary applications such as rotor blade adjustment of wind power installations as well as conventional electric drive system such as electric and hybrid vehicles [0014, 0025-0026],

Regarding claim 19, Gao and Itou teaches the blade pitch system of claim 1.
	However, Gao does not teach further comprising: a fuse coupled between at least one energy storage device in the plurality of energy storage devices and the at least one bypass current device; wherein the bypass current flows through the fuse.
	However, Itou teaches further comprising: a fuse (Fig. 2 fuse Fl-Fn+1) coupled between at least one energy storage device in the plurality of energy storage devices and the at least one bypass current device (Fig. 2 shows the fuse Fl-Fn+1 to be coupled between the battery cells Bl-Bn and the bypass current devices ie. zener diode ZDl-ZDn); wherein the bypass current flows through the fuse (the bypass current from the battery blocks flows through the fuse Fl-Fn+1) [Col 5 lines 23-35 and lines 36-50].
	It would have been obvious to one with ordinary skill in the art to have the fuse between the battery cells and the switches acting as a bypass current device in order to ensure that the circuit can be interrupted in the event of an overcurrent condition thereby protecting the circuit.

Regarding claim 20, Gao teaches a control device (Fig. 3 controller 208, processor 202 and memory 203).

	However, Itou teaches the control device determining that an energy storage device has failed comprises determining, by the control device, that an energy storage device has failed based at least in part on a voltage across the at least one bypass current device [Col 3 lines 62-67 and col 4 lines 1-8; lines 42-51; Col 5 lines 57-64].
	It would have been obvious to one with ordinary skill in the art to detect the battery cell conditions through the detection lines in order to ensure that the current is bypassed when a faulty energy storage cell is detected in order to avoid putting the circuit through an overvoltage condition or a short circuit condition.


Response to Arguments
Applicant's arguments filed 12/09/2020 have been fully considered but they are not persuasive. 
Applicant presents that Gao does not provide switches in a true parallel configuration with the batteries. Furthermore, Applicant presents that Geo is drawn to a configuration intended to provide a stepped-up increasing voltage to the motor by using switching devices to isolate all batteries downstream of a single switching device, Applicant has provided details from the Gao paragraphs [0033-0037] to further support this point. 


Examiner disagrees with the Applicant’s claim that Gao teaches the switches isolate all batteries downstream because Gao did not disclose isolating battery downstream. Gao teaches one switch closed at a time indicating that the other switches will be open in accordance to the amount of battery power necessary to attain the desired pitch angle by applying the adequate battery voltage to the motor 131 [0037], furthermore, Gao also teaches at least two switch devices K1 through Kn to be coupled in order to attain predetermined blade angular rates to change the pitch angle by varying the amount of voltage applied to the motor [0045] (Fig. 5 steps 404, 406 and 408) that way one or more of the series energy storage devices are isolated while allowing remaining ones of the energy storage devices upstream and downstream of the isolated energy storage devices continue to provide power to the one or more motors [0033-0037, 0045-0047]. 
Thereby, the rejection stands.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836